FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                      UNITED STATES COURT OF APPEALS                  July 17, 2008
                                                                  Elisabeth A. Shumaker
                                   TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 07-1028
 v.                                              (D.C. No. 04-CR-262-MSK)
                                                         (D. Colo.)
 ANTHONY ROBERT KITTREDGE,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, MURPHY, and O’BRIEN, Circuit Judges. **


      Defendant-Appellant Anthony Robert Kittredge pleaded guilty to robbery

affecting commerce, 18 U.S.C. § 1951(a), and brandishing a firearm during and in

relation to the above, 18 U.S.C. § 924(c). He was sentenced to 24 months’

imprisonment on the robbery affecting commerce count, and 84 months on the

firearm count, to be served consecutively, and four years’ supervised release


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
thereafter. On direct appeal, we affirmed. United States v. Kittredge, 251 Fed.

App’x 569 (10th Cir. 2007) (unpublished). The Supreme Court has now vacated

our judgment and remanded to us for further consideration in light of Gall v.

United States, 128 S. Ct. 586 (2007). See Kittredge v. United States, No. 07-

8859, 2008 WL 177748 (May 12, 2008). Upon consideration thereof, we remand

to the district court to vacate Mr. Kittredge’s sentence and resentence him in light

of Gall.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -2-